NOTICE OF ALLOWANCE
Claims 1-4 are drawn to an allowable product.

Priority
Applicant has perfected priority under 35 U.S.C. Section 119(a) by providing a translated copy of JP 2018-143498 filed July 31, 2018. As such, the Imamura reference published September 21, 2017 is no longer considered prior art as the reference is a disclosure made by the same inventive entity, Nitto Denko Corporation, and thus does not qualify as prior art under Section 102(a)(1) or 102(a)(2).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the cited prior art. The cited prior art does not teach or suggest the claimed combination of a composite material comprising a pore-containing layer containing a fluororesin and containing pores and a resin layer containing a fluororesin bonded to one or both surfaces of the pore-containing layer wherein the pore-containing layer includes, in a vicinity of an interface with the resin layer, a high resin content region containing both a higher fluoro resin content than the remaining region of the pore-containing layer, and a pore content lower than the remaining region in which said high resin content region has thickness starting from the interface of from 0.20 to 10 µm. As such, claims 1-4 are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783